[oprplanamended122818001.jpg]
ALASKA AIR GROUP OPERATIONAL PERFORMANCE REWARDS PLAN DESCRIPTION Adopted
January 3, 2005; Amended December 28, 2018 The Board of Directors of Alaska Air
Group, Inc. (the “Company”) has adopted the Operational Performance Rewards Plan
(the “Plan”) to reward employees of Alaska Airlines, Inc. (“Alaska”) and Horizon
Air Industries, Inc. (“Horizon”) (each a “Subsidiary”) for achieving certain
operational performance targets. This description is provided to explain the key
elements of how the Plan will operate. This Plan is effective beginning with the
2019 Plan year and each year thereafter until amended or terminated as provided
herein. 1. ELIGIBILITY All regular employees and temporary variable-time
employees of Alaska and Horizon (including employees outside of the United
States, if permitted by applicable law and labor contracts) are eligible to
participate in the Plan (“Eligible Employees”), and will receive one or more
payments under the Plan if they meet the criteria in this paragraph. Payments
under the Plan (“Awards”) are earned monthly and paid quarterly. Eligible
Employees on active status or on an approved leave of absence as of the close of
business on the last day of the quarter during which (a) any of the monthly
operational targets applicable to such employee's applicable Subsidiary are met
and (b) employee had eligible earnings as defined in the Company's Performance
Based Pay Plan during the quarter will be eligible for a payout for each month
of the quarter in which the employee's applicable Subsidiary's operational
targets are met. For persons with Voluntary Severance Incentive or equivalent
severance packages (whether voluntary or not), the last day of eligible
employment will not include any of the period during which the employee has
ceased working but is still otherwise treated as on payroll. Unless otherwise
provided in a separate agreement, an individual whose employment with Alaska and
Horizon ends prior to the last day of the quarter for any reason not set forth
above, for example, resignation or termination (with or without cause), forfeits
any Award under this Plan. In addition, employees terminated for cause, as
determined by such employee’s applicable subsidiary, shall forfeit any Award
under this Plan, regardless of their employment status on the last day of the
quarter. Notwithstanding the foregoing, contract employees or independent
contractors as classified by Alaska or Horizon, as applicable, shall be excluded
from participation hereunder, regardless of whether an agency or court
subsequently re-classifies such individuals as employees of Alaska or Horizon.
An Eligible Employee who meets all the requirements for an Award is a “Plan
Participant." Participation in the Plan does not guarantee that any Award will
be paid if applicable operational targets are not achieved. 1



--------------------------------------------------------------------------------



 
[oprplanamended122818002.jpg]
2. ACCRUAL OF AWARDS An Award will accrue for each Participant as of the close
of business of the last day of any quarter in which the applicable Subsidiary
has achieved one or more of the performance goals set forth in Exhibit A. Each
Subsidiary does not need to achieve all of the performance goals in a given
quarter to accrue an Award; each goal reached in a given Target Period (as
defined in Exhibit A) will apply separately towards the Award to that
Subsidiary’s Participants for that quarter. 3. PAYMENT OF AWARDS Accrued Awards
will be paid quarterly. The Company will use reasonable efforts to pay accrued
Awards to Participants within sixty (60) days after the end of each calendar
quarter. The Company may pay Awards through regular payroll or by separate check
in the Company’s discretion, and in either case the Company may withhold
applicable taxes and garnishments from such payments. The Company will pay a
deceased Participant's Award to the beneficiary designated by the Participant
for purposes of the Company's group term life insurance plan covering the
deceased Participant, and in the absence of any designation, will be paid to the
Participant’s estate. 4. ESTABLISHMENT OF PERFORMANCE GOALS The Compensation and
Leadership Development Committee of the Board (the “Compensation Committee”)
will establish the periodic performance goals for each Plan year during the life
of this Plan, and will provide an exhibit to this Plan that outlines goals and
the payout amounts for each goal. Each such attachment will be labeled “Exhibit
A: Operational Performance Rewards Plan Goals and Award Levels for [year]” and
communicated to eligible employees. 5. AMENDMENT; TERMINATION; INTERPETATION The
Board, acting through the Compensation Committee, retains the right at any time
to modify the Plan in any manner that it deems appropriate or to terminate the
Plan, provided that no amendment or termination shall be effective sooner than
the first day of the month following the Compensation Committee’s action on such
amendment or termination. No termination of the Plan shall affect Awards accrued
before the effective date of termination. Management may interpret or amend this
Plan Description with respect to administrative issues that do not affect
benefit amounts and are not otherwise material to the overall benefits provided
by the Plan. The Compensation Committee shall have discretion to interpret and
resolve any material issue or dispute under the Plan, and its decision
concerning any aspect of the operation of the Plan will be final and conclusive.
The Compensation Committee will review the Plan annually and may make changes to
the Plan and/or Exhibit A for the next Plan year. 2



--------------------------------------------------------------------------------



 
[oprplanamended122818003.jpg]
6. MISCELLANEOUS This description, including its attachments, constitutes the
entire understanding relating to the Plan, and supersedes all prior oral or
written agreements, representations or commitments relating to the Plan or any
Award. This Plan is not a commitment of the Company, Alaska or Horizon, to any
officer or employee of any such company to continue that individual in its
employ for any reason. Any employee who files suit against his or her employer
for wrongful termination shall automatically cease to be a Participant. This
description and the rights and obligations provided for herein shall be
construed and interpreted in accordance with the law of the state of Washington,
excluding its conflicts of law rules. 3



--------------------------------------------------------------------------------



 